Citation Nr: 0607736	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1972.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The veteran testified at an RO 
hearing in March 2000; a copy of the transcript is associated 
with the record.

In August 2001 and January 2003, the Board remanded the case 
for further development.  It is now before the Board for 
additional appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has a lung disorder (to include asbestosis) related 
to service or in-service exposure to asbestosis.


CONCLUSION OF LAW

A claimed asbestos-related lung disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005). 
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his service-connection claim.  The 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He 
testified at an RO hearing.  In compliance with the Board's 
August 2001 and January 2003 remands, collectively in duty to 
assist and VA notice letters issued in March 2002, February 
2003, May 2004, and April 2005, a September 1999 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued in March 2000, November 2004, and September 
2005, and their cover letters, VA provided the veteran with 
the notice required by the VCAA and asked the veteran to 
submit health care provider information and signed 
authorizations for release of information, to supply 
additional information about post-service exposure to 
asbestos and a lawsuit in which he was a claimant, and to 
identify, or supply, records in support of his claim and/or 
informed him that he would be scheduled for examination.  The 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The cover letters to the 
SSOCs gave the appellant more time to submit any additional 
comment or information.  The above letters asked the 
appellant to let VA know of any other evidence or information 
that would support his claim.  The medical evidence supplied 
by the veteran primarily showed a diagnosis consistent with 
probable asbestos-related pneumoconiosis in April 1998.  
Moreover, the veteran failed to sign authorizations for 
release of additional information or to supply information 
about his lawsuit or post-service exposure to asbestos, 
except for that given in his testimony, a lay statement that 
he was getting some payment as a result of the lawsuit, or 
upon VA examination.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Service 
medical and personnel records, VA treatment records through 
January 2005, VA examination and radiological reports, an 
April 1998 private evaluation, a hearing transcript, and 
various lay statements have been associated with the record.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's remands with regard 
to the issue discussed in this decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed prior to the 
VCAA enactment.  The Court acknowledged in Pelegrini v. 
Principi, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The reasons and bases of the SOC and SSOCs and 
the various duty to assist and VA notice letters specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to service connection.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Moreover, neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as bronchiectasis, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
bars service connection for disabilities claimed to be due to 
a veteran's use of tobacco products during service.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The veteran claims that he has asbestosis as a result of in-
service exposure to asbestos as a firefighter in the Air 
Force.  He testified that, when he started having physicals 
as a firefighter after service, he was having decreased lung 
volumes, which he attributes to the silver shield protective 
suits he wore in the Air Force and the pit fires they 
practiced putting out on weekends; and that a private doctor 
indicated that he had symptoms of asbestos-related lung 
disease.

The veteran's DD Form 214 confirms that the veteran was a 
fireman in the Air Force and the veteran testified that he 
has been a firefighter at the VA Medical Center (VAMC) since 
1987, but denies any exposure to asbestos after his discharge 
from service.  

In preparation for a lawsuit, the veteran had a toxicology 
consult performed in April 1998, which reflected that the 
veteran's occupational history was limited to a career as a 
fireman from 1968 to 1997; that the veteran claimed asbestos 
exposure beginning in 1968 during work as a fireman; that 
information regarding other environmental or occupational 
exposures was not available; that the veteran was an ex-
smoker (smoking 1 pack per day for an unspecified number of 
years); that August 1997 chest X-rays were consistent with 
asbestos-related pneumoconiosis; and that, based on the 
available information, it was the doctor's opinion that the 
veteran's condition was multifactorial and probably asbestos-
related.  The private physician stated that the veteran's 
occupational exposure history, latency, and chest X-ray 
findings satisfied the criteria for probable asbestosis and 
might satisfy the criteria for definite asbestosis.  The 
private doctor added that the veteran's history of cigarette 
smoking was probably an important contributing factor to 
pulmonary disease, as smoking leads to faster progression of 
asbestosis and synergistically increases the risk of lung 
cancer.  But the doctor recommended clinical correlation be 
done to include pulmonary function tests (PFTs) and computed 
tomography (CT) of the chest, as well as a physical 
examination focused on the respiratory system and further 
inquiry regarding respiratory symptoms, exposure history and 
smoking history (number of years smoking regularly).

At a May 1999 limited VA examination, the veteran reported 
smoking for four years (quitting in 1975) and exposure to 
asbestos between 1968 and 1972 as a fire fighter and during 
practice fires.  He complained of dyspnea after climbing two 
flights of stairs.  A review of his claims filed revealed 
positive chest X-rays, consistent with asbestos exposure; 
however, VA X-rays reports showed no evidence of asbestos 
exposure or changes.  The veteran used no pulmonary 
medication and denied any allergies.  He was employed as a 
fireman at the VA medical center.  On examination, a rare 
wheeze was audible, otherwise the examination was 
unremarkable.  The impression was history of asbestos 
exposure.  A month later, the veteran was reexamined and his 
PFTs showed some mild obstruction, which improved with 
bronchodilators.  There was no family history of asthma, or 
history of lung cancer.  The veteran did not complain of 
sputum production or chest pain.  On examination, his lungs 
were clear without wheezes, rales or rhonchi.  The impression 
was asbestos-related lung disease not found as there was no 
radiological evidence of pleural plaques or any other 
findings suggesting asbestos-related lung problems.

A July 2004 VA examiner also could not find any evidence of 
asbestosis and added that the veteran was not having any 
pulmonary symptoms.

At an October 2004 VA pulmonary consult, the veteran gave of 
a history of smoking an average of 1 pack of cigarettes per 
day from the age of 19 until the age of 40 and an 
occupational history of firefighter and landscaping.  On 
examination, his chest was clear to auscultation and his PFTs 
and arterial blood gases (ABGs) were within normal limits.  
The assessment was a solitary noncalcified pulmonary nodule 
1.5 centimeters by 1.2 centimeters, asymptomatic, which was 
shown on a September 2004 CT scan of the chest.  The CT scan 
revealed no effusions, infiltrates, pneumothoraces, pleural 
plaques or focal areas of pleural thickening.  A January 2005 
CT scan of the chest also revealed no pleural effusions and a 
decrease in the size of the previously noncalcified nodule in 
the right lower lobe, now measuring 1.5 centimeter by 0.7 
centimeter and most likely post inflammatory residua.  

The Board concludes that, based on the recent VA medical 
opinions and treatment records, service connection for a lung 
disorder, to include as due to exposure to asbestos, is not 
warranted.  Even though an April 1998 private evaluation 
reflects probable asbestos-related pneumoconiosis, more 
recent VA examinations and CT scans clearly show that the 
veteran does not have a lung disorder to include asbestosis.  
Asbestosis is not common, and "asbestosis" is a disorder 
subject to frequent overdiagnosis.  The private physician 
statement opining that the veteran has an asbestos-related 
disease were based on the veteran's self-reported history and 
plain X-ray results.  The initial investigation into the 
possibility of asbestosis began with 1997 chest X-rays, upon 
which a private doctor did a B-reading.  That B-reading 
reflected grandulocalcific changes, apical pleural 
thickening, borderline decreased lung volumes, and companion 
shadows versus in profile plaques, which findings were felt 
to be consistent with asbestos-related pneumoconiosis.  But 
high resolution CT scans done in September 2004 and January 
2005 that were not read by the private doctor showed no 
evidence of interstitial lung disease, focal pleural 
thickening, or any asbestos-related disease.  The veteran's 
2004 PFT and ABG results have been within normal limits.  The 
private physician did not review the veteran's service 
personnel or medical records.  The Board finds that the April 
1998 private physician's evaluation is not a definitive 
opinion as to the question of whether the veteran has an 
asbestos-related lung disease.  Even that physician 
recommended that additional histories, physical examinations, 
and PFTs and CT scans were needed for a definitive opinion.  
The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the April 
1998 private physician's evaluation diagnosing a probable 
asbestos-related disease due to in-service exposure to 
asbestos to be unpersuasive, since its basis appears to be 
based on the assertions made by the veteran and plain chest 
X-rays, while ignoring more recent and probative PFTs, CT 
scans and benign physical examination findings and a more 
than 20-year history of smoking an average of a pack of 
cigarettes a day.  

In contrast, the Board finds the 1999 and 2004 VA medical 
examiners' opinions more persuasive.  The VA examiners, not 
only reviewed the claims file, performed thorough 
examinations of the veteran to include PFTs, chest X-rays, 
and ABGs.  Both examiners agree that the veteran does not 
have a lung disorder.  Moreover, recent CT scans, which are 
more sensitive and specific than chest X-rays for evaluation 
of asbestos-related disease, show no lung disorder and 
clearly show no evidence of interstitial lung disease and no 
evidence of the suggested pleural changes that were 
implicated on the 1997 chest X-rays.  Although the veteran's 
1999 PFTs reflected mild restriction; more recent 2004 PFTs 
and ABGs were within normal limits.  The veteran had no 
physical examination findings to suggest asbestosis or a 
chronic lung disorder.  In conclusion, while the veteran may 
have been found to meet a "civil action" definition of an 
asbestos-related disease, he does not meet a "medical" 
definition of a current lung disorder.   

The only remaining evidence the appellant has submitted that 
supports his claim are his own testimony and statements, 
along with others made by his representative.  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed, that is, a confirmed diagnosis of a lung 
disorder due to claimed exposure to asbestos.  See Espiritu, 
2 Vet. App. at 494-95.  

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2005); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder claimed as due to 
exposure to asbestos is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


